Honorable Robert S. Calvert           Opinion No. W-244
Comptroller of Public Accounts
Capitol Station                      Re: Does a State Depart-
Austin, Texas                            ment relinquish con-
                                         trol of property
                                         when it requests de-
                                         letion from the
                                         inventory records?--
                                         and related ques-
Dear Mr. Calvert:                        tions.
          Your request for an opinion from this office reads
in part as follows:
          "The Special Provisions of Article III, Sec-
     tion 8 of House Bill #140, 54th Legislature reads
     in part as follows:
          "'There is hereby appropriated to any State
     Agency selling or transferring surplus property
     pursuant to Cuticle 666, Revised Civil Statutes
     of Texas, as amended, all proceeds of such sales
     or transfers ***I
          "Article 666, Vernon's Civil Statutes as
     amended reads in parts as follows:
          "'All personal property belonging to the
     State, regardless of where it is located, under the
     control of any State Agency, *** when it has become
     unfit for use, or be no longer needed, shall be
     placed under the jurisdiction of the State Board of
     Control, and the State Board of Control may sell
     such property ***'*'
          Your opinion request quotes at length from Article
6252-6, Vernon's Civil Statutes; the title to said Act being:
     'IAnAct providing for the accounting and responsi-
         bility for and use of State property possessed
         by State Department, agencies, boards and in-
         strumentalities; and declaring an emergency."
         k&s 52nd Legislature, 1951, chapter 356, page
            e
Honorable Robert S. Calvert, page 2   mw-244)



          Without setting forth the provisions of Article 6252-
6 you are advised that said Act is not applicable to Article
6b6, Vernon's Civil Statutes, and does not provide for a deter-
mination by the Comptroller of what is to be considered "person-
al property", for the purposes of Article 666, Vernon's Civil
Statutes.
          In addition to that portion of Article 666, Vernon's
Civil Statutes, which you quote in your letter of request,
there are two other sentences, within the paragraph from which
your excerpt was taken, which are pertinent to the questions
you raise. These sentences read as follows:
          " . * . The money derived from the sale of such
     property, less the expenses of advertising the sale,
     shall be deposited in the State Treasury, to the
     credit of the appropriation of the State Agency which
     transferred such property to the State Board of Con-
     trol for disposition, The credit to the appropria-
     tion of such State Agency shall be made to the appro-
     priation for such State Agency from which such prop-
     erty could be purchased."
          In the Interest of brevity we shall hereafter quote
each numbered question set forth in your request, and immedi-
ately thereafter discuss and advise you of our answer to said
question.

     “(1)  Does the department relinquish control of the
     property when they request deletion from their inven-
     tory records and the Board of Control has approved
     the deletion and the property section of this office
     has cleared their records of the property?"
          The word "control" has no legal or technical meaning,
and, where used in a statute, must be given such an interpreta-
tion as the Legislature intended it to have, to be ascertained
from the connection in which it is used, the act in which it
is found, and the legislation of which it forms a part. Coal
& Coke Rv. Co. v. Conley. et al, 67 W.Va. 129, 67 S,E. 613
(1910); Robinson et al. v. Kfstler, 62 W.Va. 489, 59 S.E. 505
(1907).

          Article 666, Vernon's Civil Statutes, provides a stat-
utory procedure for disposition of personal property belonging
to the State bytheBoard of Control. When a State Agency trans-
fers personal property to the jurisdiction of the Board of Con-
trol for disposition and such property is deleted from the in-
ventory records of the transferring agency, Article 666 in plain
Honorable Robert S. Calvert, page 3   (WW-244) r


and unambiguous language requires that the money derived from
the sale of such property, less the expenses for advertising
the sale, shall be deposited in the State Treasury to the credit
of the appropriation of the transferor.
          A construction which will probably result in confusion
or conflict should not be adopted unless necessary from the
plain language of the act. Shipley v. Floydada Independent
School District, 250 S.W. 159 (Comm.App. 1923). We can find no
such necesisity in regard to the language of Article 666.~
          All terms of an act must be taken and construed to-
gether in arriving at intent of the act in any given respect,
Indemnity Ins. Co. of North America v. South Texas Lumber Co.,
29 S.W.2d 1009 (Comm.hpp. 1930).
          Although the property may be placed under the juris-
diction of the Board of Control, such property may still be
traced to the transferor department.
          Accordingly, you are advised that the transferor de-
partment acting under the authority granted by Article 666 does
not relinquish control of said property.
          Since we have rendered a negative answer to the first
question presented in your request, we will refrain from answer-
ing questions two and three of same, per your instructions.
     "(4) If an item which has not been deleted from
     the inventory records is sold for the department
     by the Board of Control for an amount less than
     $5.00, does House Bill #140, Speciai Provisions
     quoted above, appropriate the revenue from the
     sale to the department?"
          There is no monetary requirement within Article 666 as
a requisite for the accreditation to the appropriation of the
transferor department of revenue received for personal property
sold by the State Board of Control for said department.
          Accordingly, you are advised that when an item which
has not been deleted from inventory records is sold for the de-
partment by the Board of Control for an amount less than $5.00,
House Bill l&C, Acts 54th Legisla,ture,1955, chapter 519, page
1534, appropriates the revenue from the sale to the department.
     "(5) Item No. 92 on the sale in question was for
     the sale of approximately 5,000 lbs, of mixed
     scrap and was sold for .0167 per lb., and item No.
Honorable Robert S. Calvert, page 4   (~~-244)


    93 on the sale in question was for the sale of
    approximately 2,000 lbs. copper wire with insulation
    and was sold for 0.18 per lb. and the Board of Con-
    trol states that the scrap anciwire was removed from
    the buildings under the jurisdiction of the Board of
    Control, does House Bill #14C, Special Provisions as
    quoted above, appropriate the revenue from these
    items~to the,Board of Control?"
          Since the scrap and wire in question is traceable to,
and was removed from, buildings under the jurisdiction of the
Board of Control you are advised that House Bill l&C nppropri-
ates the revenue received from the sale of these items to the
State Board of Control.
          We quote the paragraph of your opinion request which
immediately precedes question six of same:
          "Some of the items sold were never placed on
     the inventory records of a department or the identi-
     fying numbers have been removed,"
     “(6)  Does House Bill #l&O, Special Provisions quoted
     above, appropriate the revenue from these items to
     the Board of Control?"
          House Bii:i,
                     lk appropriates the proceeds received from
a sale pursuant,to Article 666, to the State Agency which trans-
ferred the personal prz?erty co the State Board cf Control. In
order for such transferor Sta.teAgency to receive such credit,
the ownership of the progerty sold must be traceable to said
transferor. The fact that the :?ropertysold has no identifying
number or was never placed upon the ,Enventoryrfco,;& of the
transferor is of no import.
          You are advised that House Bill 14C does appropriate
the revenue received from the sale of personal property, which
does not bear an identifying number or was never placed on the
inventory records of a department, to the State Board of Control
if such property is traceable to the State Board of Control.
          “(7)  When tires or batteries which have been
     junked and are sold by the lot or the pound for a
     department by the Board of Control, then does House
     Bill #l&O, Special Provisions quoted above, appropri-
     ate the revenue to the department?"
          In order that we will not prolong this opinion, and
since our discussion above has of necessity discussed the rea-
soning required to arrive at a proper answer to question number
Honorable Robert S. Calvert, page 5    (Ww-244)


seven of your request, you are advised that question seven is
answered in the affirmative.
                            SUMMARY
           The transferor State Agency does not relfn-
      quish control of personal property transferred to
      the State Board of Control pursuant to Article 666,
      Vernon's Civil Statutes. House Bill 14C, Acts 54th
      Legislature, 19559 chapter 519, page 1534, appro-
      priates the money received from a sale of personal
      property in accordance with Article 666 to the State
      Agency transferor regardless of t'neamount of money
      for which the pro;erty is sold. So long as the per-
      sonal property sold is traceable to a State Agency,
      said Agency is to receive the revenue received i'sr
      said property.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                BY
                                  Marvin R. Thomas, Jr.
MRT:pf:wb                         Assistant
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
J. C. Davis, Jr.
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY:         Geo. P. Blackburn